UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 01-17156 MERISEL, INC. (Exact name of registrant as specified in its charter) Delaware 95-4172359 (State or Other Jurisdiction of Incorporation or Organization) (I. R. S. Employer Identification No.) 127 West 30th Street, 5th Floor New York, NY (Address of Principal Executive Offices) (Zip Code) 1 (212) 594-4800 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files). YES ¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): ¨ LARGE ACCELERATED FILER, ¨ ACCELERATED FILER ¨ NON-ACCELERATED FILER x SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YES ¨NOx As of May 16, 2011 the registrant had 7,214,784 shares of Common Stock outstanding. MERISEL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Reference PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 27 i SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION Certain statements contained in this Quarterly Report on Form 10-Q, including, without limitation, statements containing the words “believes,” “anticipates,” “expects,” “will,” “estimates,” “plans,” “intends,” and similar expressions constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and they are included for purposes of complying with these safe harbor provisions. These forward-looking statements reflect current views about the plans, strategies and prospects of Merisel, Inc. (the “Company”), and are based upon information currently available to the Company and on current assumptions.These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. In evaluating these forward-looking statements, you should consider these risks and uncertainties, together with the other risks described from time to time in the Company’s other reports and documents filed with the Securities and Exchange Commission (“SEC”).You are cautioned not to place undue reliance on these forward-looking statements.The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. ii PART I.FINANCIAL INFORMATION Item 1.Financial Statements MERISEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) March 31, 2011 December 31, 2010 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $277 and $201, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Restricted cash Trademarks Other intangible assets, net Other assets Total assets $ $ LIABILITIES, TEMPORARY EQUITY, AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Capital lease obligations, current maturities Revolving credit agreement Total current liabilities Capital lease obligations, less current maturities Mandatorily redeemable series A preferred stock, $.01 par value, authorized 360,000 shares; 140,000 and 0 shares issued and outstanding, respectively - Other liabilities Total liabilities Commitments and Contingencies Temporary equity: Convertible preferred stock, $.01 par value, authorized600,000 shares; 0 and 332,721 issued, respectively and 0 and 313,531 shares issued and outstanding, respectively - Stockholders' equity (deficit): Common stock, $.01 par value, authorized 30,000,000 shares; 8,453,671 issued and 7,214,784 outstanding 84 84 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 1,238,887 shares repurchased ) ) Total stockholders' equity (deficit) ) Total liabilities, temporary equity, and stockholders' equity (deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 MERISEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general & administrative expenses Operating income (loss) ) Interest expense, net Loss before benefit for income tax ) ) Income tax benefit ) - Net loss ) ) Preferred stock dividends - Loss available to common stockholders $ ) $ ) Loss per share (basic and diluted): Net loss available to common stockholders $ ) $ ) Weighted average number of shares Basic Diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 MERISEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense - 2 Deferred occupancy costs ) ) Bad debt provision 76 38 Amortization of discount on preferred stock 33 - Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Capital lease payments ) ) Revolving credit agreement repayments ) ) Redemption of preferred stock ) - Net cash used in financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Cash paid during the period for: Interest expense $ $ Non-cash investing and financing activities: Preferred dividends accumulated - Extinguishment of convertible preferred stock $ - See accompanying notes to unaudited condensed consolidated financial statements. 3 MERISEL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except share and per share data) (UNAUDITED) 1.Description of Business Merisel, Inc. and Subsidiaries (the “Company” or “Merisel”) operate in a single reporting segment, the visual communications services business.It entered that business beginning March 2005, through a series of acquisitions, which continued through 2006. These acquisitions include Color Edge, Inc. and Color Edge Visual, Inc. (together “Color Edge”); Comp 24, LLC (“Comp 24”); Crush Creative, Inc. (“Crush”); Dennis Curtin Studios, Inc. (“DCS”); Advertising Props, Inc. (“AdProps”); and Fuel Digital, Inc. (“Fuel”). The acquisitions of the Company’s seven operating entities are referred to below as “Acquisitions.” 2.Basis of Presentation The accompanying condensed consolidated financial statements as of March 31, 2011, and for the three months ended March 31, 2011 and 2010 are unaudited. In the opinion of management, the unaudited condensed consolidated financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments consisting of normal recurring adjustments necessary to present fairly the consolidated financial position of Merisel as of March 31, 2011, and the consolidated results of operations and cash flows for the interim periods ended March 31, 2011 and 2010. The financial data and other information disclosed in these notes to the condensed consolidated financial statements related to these periods are unaudited. The results of operations for any interim period are not necessarily indicative of the results of operations for any other future interim period or for a full fiscal year. Certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to SEC rules and regulations. These unaudited interim condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2010, included in the Company’s Annual Report on Form 10-K filed with the SEC on March 15, 2011 and amended on May 2, 2011. The condensed consolidated balance sheet at December 31, 2010, has been derived from audited consolidated financial statements at that date. The Company has evaluated subsequent events through the date of issuance of the Company’s condensed financial statements. 4 MERISEL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except share and per share data) (UNAUDITED) 3.New and Recently Adopted Accounting Standards In January 2010, the FASB published FASB Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures (Topic 820) — Improving Disclosures about Fair Value Measurements. This update requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting. Specifically, ASU 2010-06 amends Codification Subtopic 820-10 to now require: (a) a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and (b) in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures: for purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities and should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. As ASU 2010-06 relates specifically to disclosures, it did not have an impact on the Company’s consolidated financial statements. 4. Inventories Inventories consist of the following: March 31,2011 December 31,2010 Raw materials $ $ Work-in-progress Reserve for obsolescence (3
